Name: Commission Regulation (EEC) No 1304/80 of 29 May 1980 repealing Regulation (EEC) No 400/80 on a standing invitation to tender for butter held by intervention agencies and intended for export to certain non-member countries and cancelling the sixth individual invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5. 80 Official Journal of the European Communities No L 133/23 COMMISSION REGULATION (EEC) No 1304/80 of 29 May 1980 repealing Regulation (EEC) No 400/80 on a standing invitation to tender for butter held by intervention agencies and intended for export to certain non- ­ member countries and cancelling the sixth individual invitation to tender whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEc) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 6 (7) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2714/72 (4), and in particular Article 7 (a) thereof, Whereas the purpose of Commission Regulation (EEC) No 400/80 (5) was to enable exporters to obtain supplies of butter for export to certain non-member countries ; whereas experience of applying the Regula ­ tion indicates that it should be repealed and the sixth individual invitation to tender cancelled ; Article 1 1 . Regulation (EEC) No 400/80 is repealed . It will , however, remain applicable to the butter sold under it . 2 . No awards shall be made in respect of the sixth individual invitation to tender, for which the period for submission of offers expired on 27 May 1980 . Article 2 This Regulation shall enter into force on 30 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1980. For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) OJ No L 204, 28 . 7 . 1978 , p. 6 . (J) OJ No L 169, 18 . 7. 1968 , p. 1 . ( ¦) OJ No L 291 , 28 . 12. 1972, p. 15 . (5 ) OJ No L 46, 21 . 2 . 1980, p. 14 .